Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	The claimed invention is directed to an image sensor that can be used for imaging fingerprints. However, according to the specification and claim 9, a diffraction pattern is .  

4.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention is directed to an image sensor that can be used for imaging fingerprints. However, according to the specification and claim 9, a diffraction pattern is generated in the claimed invention. In optics, light diffraction from a small circular aperture results in a diffraction pattern with a bright central band surrounded by concentric circular bands of rapidly decreasing intensity, such a diffraction pattern is known as Airy pattern. Therefore, when the image sensor in the claimed invention is used for fingerprint imaging, . 
  
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyamori (US 20210084250 A1).
	Regarding claim 1, Miyamori (e.g., Figs. 1-2) discloses an image sensor, comprising: 
a substrate doped to a first conductivity type (e.g., Fig. 2; substrate 131, p-type; [0054]), the substrate having a front side (top side) and a back side (bottom side), the back side (top side) being opposite to the front side (bottom side); 
(e.g., Fig. 2; photoelectric conversion region 133; [0054]) disposed in the substrate (substrate 131) and neighboring the front side (top side) of the substrate (substrate 100), and arranged to collect photogenerated charge carriers (e.g., Fig. 2 and [0054]; photoelectric conversion), wherein the light collection region is doped to a second conductivity type opposite to the first conductivity type (e.g., Fig. 2; photoelectric conversion region 110, n-type; [0054]); and 
a mask (e.g., Fig. 2; light shielding structure 163) disposed over the substrate (substrate 131), and the mask having an opening (light shielding structure 163 has opening OP to transmit light) allowing light waves to reach the light collection region (photoelectric conversion region 133) through the opening and be converted into the photogenerated charge carriers (e.g., Fig. 2 and [0054]; photoelectric conversion).

7.	Claims 1-2, 6-8, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20200035729 A1).
	Regarding claim 1, Lee (e.g., Figs. 1-5) discloses an image sensor, comprising: 
a substrate doped to a first conductivity type (e.g., Fig. 5; substrate 100, first conductivity type (p-type); [0058] and [0073]), the substrate having a front side (top side) and a back side (bottom side), the back side (top side) being opposite to the front side (bottom side); 
a light collection region (e.g., Fig. 5; photoelectric conversion region 110) disposed in the substrate (substrate 100) and neighboring the front side (top side) of the substrate (substrate 100), and arranged to collect photogenerated charge carriers (e.g., Figs. 5 and 2; [0059] and [0042]; photoelectric conversion), wherein the light (e.g., Fig. 5; photoelectric conversion region 110, second conductivity type (n-type); [0058] and [0073]); and 
a mask (e.g., Fig. 5; mask formed by metal layer structure 30) disposed over the substrate (substrate 100), and the mask (mask formed by metal layer structure 30) having an opening (opening OP) allowing light waves (e.g., Fig. 5; light ray) to reach the light collection region (photoelectric conversion region 110) through the opening (opening OP) and be converted into the photogenerated charge carriers (e.g., Figs. 5 and 2; [0059] and [0042]; photoelectric conversion).

Regarding claim 2, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, wherein the mask is a metal layer ([0081]; metal layer structure 30).

Regarding claim 6, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, wherein the opening (e.g., Figs. 5; opening OP) overlaps the light collection region (photoelectric conversion region 110) and does not extend beyond the light collection region (photoelectric conversion region 110).

Regarding claim 7, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, wherein the opening is in a round shape (e.g., Figs. 5 and [0081]; opening OP may have different shapes including circular shape).

(e.g., Figs. 1-5) discloses the image sensor of claim 1, wherein a center of the opening (e.g., Figs. 5-4; opening OP) overlaps a center of the light collection region (photoelectric conversion region 110) from a top view (e.g., Figs. 5 and 4).

Regarding claim 12, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, wherein a diameter of the opening (e.g., Figs. 5-4; opening OP) is determined according to a distance between the light collection region and the opening ([0083]).

Regarding claim 13, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, wherein further comprising a microlens (e.g., Figs. 5; microlens ML) disposed over the mask (e.g., Fig. 5; mask formed by metal layer structure 30).

Regarding claim 14, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 13, wherein further comprising a filter (e.g., Figs. 5; filter 40) disposed between the mask (e.g., Fig. 5; mask formed by metal layer structure 30) and the microlens (e.g., Fig. 5; microlens ML).

Regarding claim 15, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 13, wherein a center of the microlens (e.g., Figs. 5 and 4; microlens ML) overlaps the opening (e.g., Figs. 5 and 4; opening OP).

(e.g., Figs. 1-5) discloses the image sensor of claim 13, wherein further comprising an isolation structure (e.g., Figs. 5 and 4; isolation structure 103) disposed around the light collection region (e.g., Figs. 5 and 4; photoelectric conversion region 110).

Regarding claim 17, Lee (e.g., Figs. 1-5 and 18-21) discloses a handheld device (Figs. 18-19; handheld device 1000), for sensing fingerprints of a specific subject (Figs. 18-19; fingerprint sensing; [0120], [0133], and [0144]), comprising: 
a display assembly (Figs. 18-19; display panel 1120) and an image sensor (Figs. 18-19; image sensor 100); 
wherein the image sensor (e.g., Figs. 1-5 and 18-19) comprises: 
a substrate doped to a first conductivity type (e.g., Fig. 5; substrate 100, first conductivity type (p-type); [0058] and [0073]), the substrate having a front side (top side) and a back side (bottom side), the back side (top side) being opposite to the front side (bottom side); 
a light collection region (e.g., Fig. 5; photoelectric conversion region 110) disposed in the substrate (substrate 100) and neighboring the front side (top side) of the substrate (substrate 100), and arranged to collect photogenerated charge carriers e.g., Figs. 5 and 2; [0059] and [0042]; photoelectric conversion), wherein the light collection region is doped to a second conductivity type opposite to the first conductivity type (e.g., Fig. 5; photoelectric conversion region 110, second conductivity type (n-type); [0058] and [0073]); and 
(e.g., Fig. 5; mask formed by metal layer structure 30) disposed over the substrate (substrate 100), and the mask (mask formed by metal layer structure 30) having an opening (opening OP) allowing light waves (e.g., Fig. 5; light ray) to reach the light collection region (photoelectric conversion region 110) through the opening (opening OP) and be converted into the photogenerated charge carriers (e.g., Figs. 5 and 2; [0059] and [0042]; photoelectric conversion).

Regarding claim 18, Lee (e.g., Figs. 18-21 and 1-5) discloses the handheld device of claim 17, wherein the display assembly comprises a display panel (Figs. 18-19; display panel 1120) and a protective cover (Fig. 18; front panel 1100).

Regarding claim 19, Lee (e.g., Figs. 18-21 and 1-5) discloses the handheld device of claim 18, wherein the display panel (display panel 1120) has a first side (bottom side) and a second side (top side) opposite to the first side (bottom side), the protective cover (front panel 1100) being disposed at the second side (top side) of the display panel (display panel 1120), the image sensor (image sensor 100) being disposed at the first side (bottom side) of the display panel (display panel 1120), and the display panel (display panel 1120) being between the image sensor (image sensor 100) and the protective cover (front panel 1100).

Regarding claim 20, Lee (e.g., Figs. 18-21 and 1-5) discloses the handheld device of claim 17, wherein the display panel is an organic light-emitting diode display (e.g., Figs. 20-21; OLED display).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 3-5 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200035729 A1; hereinafter referred to as Lee’s 729) in view of Lee (US 20070007559 A1; hereinafter referred to as Lee’s 559).
Regarding claim 3, Lee’’s 729 (e.g., Figs. 1-5) discloses the image sensor of claim 1, but does not disclose  a plurality of metal layers as claimed. However, Lee’s 559 (e.g., Figs. 1-3 and 8) discloses an image sensor similar to that disclosed by Lee’s 729, wherein further comprising a plurality of metal layers (e.g., Fig. 8; metal layers 160, 155, and 145) disposed over the front side (top side) of the substrate (substrate 101), and the mask being (e.g., mask formed by metal layer structure 160) disposed in one of the plurality of metal layers (metal layers 160, 155, and 145). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee’s 559 to the image sensor of Lee’’s 729. The combination/motivation would provide an image sensor including metallic and conductive structures for light shielding and signal transmission.

(e.g., Figs. 1-3 and 8) discloses wherein the mask (e.g., Fig. 8; e.g., mask formed by metal layer structure 160) is disposed in the topmost one of the metal layers (metal layers 160, 155, and 145). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee’s 559 to the image sensor of Lee’’s 729 for the same reason above.

Regarding claim 5, Lee’’s 729 in view of Lee’s 559discloses the image sensor of claim 3, Lee’s 559 (e.g., Figs. 1-3 and 8) discloses wherein further comprising a plurality of inter-metal-layer dielectric layers (e.g., Fig. 8; interlayer dielectric layers 170; [0058]-[0059]) disposed between the metal layers (metal layers 160, 155, and 145) and corresponding to the metal layers (metal layers 160, 155, and 145), respectively, and the inter-metal-layer dielectric layer (e.g., Fig. 8; interlayer dielectric layer 170) corresponding to the metal layer where the mask is disposed (e.g., mask formed by metal layer structure 160) extending to the opening to fill the opening (e.g., Fig. 8; interlayer dielectric layer 170 filled the opening formed by metal layer 160). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee’s 559 to the image sensor of Lee’’s 729. The combination/motivation would be to provide an insulation for metallic and conductive structures of the image sensor.

10.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200035729 A1) in view of Airy Disk – Wikipedia (10 June, 2015).
(e.g., Figs. 1-5) discloses the image sensor of claim 1, the light waves pass through the opening to form a diffraction pattern which manifests circular symmetry, and a central region of the diffraction pattern has greater brightness than a peripheral region of the diffraction pattern other than the central region. In optics, when a light passes through a small circular aperture, light diffraction from a circular aperture results in an intensity pattern with a bright central band surrounded by concentric circular bands of rapidly decreasing intensity, such a diffraction pattern is known as Airy pattern. Therefore, the feature claimed by applicant is a well known optical effect rather than an invention. For details of  diffraction from a circular aperture, applicant may referred to a cited introduction of Airy Disk from Wikipedia or any optics textbook.

11.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200035729 A1) in view of Nagata (US 6642965 B1).
Regarding claim 10, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, but does not disclose wherein a diameter of the opening is determined according to a wavelength of the light waves. However, Nagata (e.g., Figs. 4-7) discloses an image sensor similar to that disclosed by Lee, wherein a diameter of the opening (opening 311; col. 1, lines 41-44) is determined according to a wavelength of the light waves (col. 2, lines 15-19). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Nagata to the image sensor of Lee. The combination/motivation would be to suppress the light diffraction and improve the image quality.

Regarding claim 11, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, Lee suggests wherein a diameter of the opening is determined according to a size of the light collection region ([0083]). The examiner further cites Ishiguro as a reference. Ishiguro (e.g., Figs. 3-4) discloses an image sensor similar to that disclosed by Lee, wherein a diameter of the opening is determined according to a size of the light collection region (e.g., Figs. 3-4, [0039]-[0045] including equations a1-a5 and A; a diameter a of the opening 36 is determined according to a size d of the light collection region 54). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ishiguro to the image sensor of Lee. The combination/motivation would be to improve light transmission and collection and to improve the image quality.

Regarding claim 12, Lee (e.g., Figs. 1-5) discloses the image sensor of claim 1, Lee discloses wherein a diameter of the opening is determined according to a distance between the light collection region and the opening ([0083]). The examiner further cites Ishiguro as a reference. Ishiguro (e.g., Figs. 3-4) discloses an image sensor similar to that disclosed by Lee, wherein a diameter of the opening is determined according to a distance between the light collection region and the opening (e.g., Figs. 3-4, [0039]-[0045] including equations a1-a5 and A; a diameter a of the opening 36 is determined according to a distance h between the light collection region 54 and the opening 36). Therefore, it would have been obvious to one skilled in the art at the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691